Exhibit 10.5

 

Execution Version

 

STOCKHOLDER SUPPORT AGREEMENT

 

This Stockholder Support Agreement (this “Agreement”) is dated as of November
[23], 2020, by and among Apex Technology Acquisition Corp., a Delaware
corporation (“Apex”), the Persons set forth on Schedule I hereto (each, a
“Company Stockholder” and, collectively, the “Company Stockholders”), and
AvePoint, Inc., a Delaware corporation (the “Company”). Capitalized terms used
but not defined herein shall have the respective meanings ascribed to such terms
in the Business Combination Agreement (as defined below).

 

RECITALS

 

WHEREAS, as of the date hereof, the Company Stockholders are the holders of
record and “beneficial owners” (within the meaning of Rule 13d-3 of the Exchange
Act) of such number of shares of the Company’s capital stock or other equity
securities exercisable for or convertible into shares of the Company’s capital
stock as are indicated opposite each of their names on Schedule I attached
hereto (all such shares of the Company’s capital stock or other equity
securities, together with any shares of the Company’s capital stock or other
equity securities of which ownership of record or the power to vote (including,
without limitation, by proxy or power of attorney) is hereafter acquired by any
such Company Stockholder during the period from the date hereof through the
Expiration Time are referred to herein as the “Subject Shares”);

 

WHEREAS, on November [23], 2020, Apex, Athena Technology Merger Sub, Inc., a
Delaware corporation (“First Merger Sub”), Athena Technology Merger Sub 2, LLC,
a Delaware limited liability company (“Second Merger Sub” and, together with
First Merger Sub, “Merger Subs” and each, a “Merger Sub”), and the Company
entered into a Business Combination Agreement and Plan of Reorganization (as
amended or modified from time to time, the “Business Combination Agreement”)
pursuant to which, among other transactions, First Merger Sub will be merged
with and into the Company (the “First Merger”), with the Company continuing on
as the surviving entity (the “Surviving Corporation”) in the First Merger and,
as soon as practicable following the First Merger and as part of the same
overall transaction of the First Merger, the Surviving Corporation will merge
with and into Second Merger Sub (the “Second Merger” and together with the First
Merger, the “Mergers”), with Second Merger Sub continuing on as the surviving
entity in the Second Merger; and each share of Company Preferred Stock and
Company Common Stock that is issued and outstanding as of immediately prior to
the Effective Time will be automatically converted into the applicable portion
of the Gross Merger Consideration described in Business Combination Agreement
(such transaction, the Mergers and the other transactions contemplated by the
Business Combination Agreement, the “Transactions”);

 

WHEREAS, prior to the date hereof, the Board of Directors of the Company and the
Company Stockholders authorized and approved the filing of that certain
Certificate of Amendment to the Third Amended and Restated Certificate of
Incorporation of the Company (the “Certificate Amendment”) with the Secretary of
State of the State of Delaware, and the Certificate Amendment was so filed
substantially concurrently with the Company’s execution of the Business
Combination Agreement;

 



 

 

 

WHEREAS, the Company and the Company Stockholders hereby agree to terminate the
following agreements effective as of immediately prior to the Effective Time:
(i) that certain Second Amended and Restated Investor Rights Agreement, dated as
of December 26, 2019, by and among the Company and the Investors (as defined
therein) (the “Investor Rights Agreement”), (ii) that certain Amended and
Restated Voting Agreement, dated as of December 26, 2019, by and among the
Company and the Stockholders (as defined therein) (the “Voting Agreement”),
(iii) that certain Amended and Restated Right of First Refusal and Co-Sale
Agreement, dated as of December 26, 2019, by and among the Company, the Key
Holders (as defined therein) and the Investors (as defined therein) (the “ROFR
Agreement”), (iv) that certain Letter Agreement, dated as of December 26, 2019,
by and among the Company, Avatar Investment Opportunities, LLC, Avatar
Investment Solutions (A), LLC and Avatar Investment Solutions 1, LLC (the “Sixth
Street Letter Agreement”), and (v) those certain Put & Call Agreements as set
forth on Schedule II hereto (the “Put & Call Agreements” and, together with the
Investor Rights Agreement, the Voting Agreement, the ROFR Agreement and the
Sixth Street Letter Agreement, the “Investment Agreements”); and

 

WHEREAS, as an inducement to Apex and the Company to enter into the Business
Combination Agreement and to consummate the Transactions contemplated therein,
the parties hereto desire to agree to certain matters as set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, and intending to be legally bound hereby, the parties hereto
hereby agree as follows:

 

ARTICLE I
stockholder SUPPORT AGREEMENT; COVENANTS

 

Section 1.1 Binding Effect of Business Combination Agreement. Each Company
Stockholder hereby acknowledges that it has read the Business Combination
Agreement and this Agreement and has had the opportunity to consult with its tax
and legal advisors. Each Company Stockholder shall be bound by and comply with
Section 7.11 (Public Announcements) of the Business Combination Agreement (and
any relevant definitions contained in such Section) as if (a) such Company
Stockholder was an original signatory to the Business Combination Agreement with
respect to such provision, and (b) each reference to the “Company” contained in
Section 7.11 of the Business Combination Agreement (other than the first
sentence of Section 7.11) also referred to each such Company Stockholder.

 

Section 1.2 Exclusivity. During the period commencing on the date hereof and
ending at the Expiration Time (as defined below), each Company Stockholder,
severally and not jointly, shall not, nor shall they direct any of their
Representatives to take, whether directly or indirectly, any action to solicit,
initiate, continue, or engage in discussions or negotiations with, or enter into
any agreement with, or encourage, respond, provide information to, or commence
due diligence with respect to any person (other than Apex, its stockholders or
any of their affiliates or Representatives) concerning, relating to, or which is
intended or is reasonably likely to give rise to or result in, a Company
Business Combination Proposal. Each Company Stockholder shall, and shall cause
its controlled affiliates to, and shall cause their respective Representatives
to, immediately cease any and all existing discussions or negotiations with any
person with respect to any Company Business Combination Proposal (other than the
Transactions) to the extent required by the Business Combination Agreement.

 



2

 

 

Section 1.3 No Transfer. During the period commencing on the date hereof and
ending on the earlier to occur of (a) the Effective Time, and (b) such date and
time as the Business Combination Agreement shall be terminated in accordance
with Section 9.01 thereof (the “Expiration Time”), each Company Stockholder
shall not (i) sell, offer to sell, contract or agree to sell, hypothecate,
pledge, grant any option to purchase or otherwise dispose of or agree to dispose
of, directly or indirectly, file (or participate in the filing of) a
registration statement with the SEC (other than the Registration Statement) or
establish or increase a put equivalent position or liquidate or decrease a call
equivalent position within the meaning of Section 16 of the Exchange Act, with
respect to any Subject Shares, (ii) deposit any Subject Shares into a voting
trust or enter into a voting agreement or arrangement or grant any proxy or
power of attorney with respect thereto that is inconsistent with this Agreement
or otherwise transfer any voting or approval rights with respect to the Subject
Shares, (iii) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any Subject Shares, (iv) exercise any put rights under the Put & Call Agreement
to which it is a party (clauses (i), (ii), (iii) and (iv) collectively, a
“Transfer”) or (v) publicly announce any intention to effect any transaction
specified in clause (i), (ii), (iii) or (iv), except, in each case, for any
Transfers (x) of Subject Shares from a Company Stockholder to any Affiliate
thereof (other than a portfolio company); provided, that a condition to such
Transfer, such permitted transferees enter into a written agreement, in
substantially the form of this Agreement, or (y) of Named Executive Equity to
Apex pursuant to the Named Executive Equity Agreements and the Business
Combination Agreement.

 

Section 1.4 New Shares. In the event that, during the period commencing on the
date hereof and ending at the Expiration Time, (a) any Subject Shares are issued
to a Company Stockholder after the date of this Agreement pursuant to any stock
dividend, stock split, recapitalization, reclassification, combination or
exchange of Subject Shares or otherwise, (b) a Company Stockholder purchases or
otherwise acquires beneficial ownership of any Subject Shares or (c) a Company
Stockholder acquires the right to vote or share in the voting of any Subject
Shares (collectively the “New Securities”), then such New Securities acquired or
purchased by such Company Stockholder shall be subject to the terms of this
Agreement to the same extent as if they constituted the Subject Shares owned by
such Company Stockholder as of the date hereof.

 



3

 

 

Section 1.5 Stockholder Agreements. Hereafter until the Expiration Time, each
Company Stockholder hereby agrees that, at any meeting of the stockholders of
the Company (or any adjournment or postponement thereof), and in any action by
written consent of the Stockholders of the Company requested by the Board of
Directors of the Company or otherwise undertaken as contemplated by the
Transactions, including in the form attached as Exhibit A (which written consent
shall be delivered promptly, and in any event within forty-eight (48) hours,
after (x) the Registration Statement (as contemplated by the Business
Combination Agreement) has been declared effective and has been delivered or
otherwise made available to the stockholders of Apex and the Company, and (y)
the Company requests such delivery), such Company Stockholder shall, if a
meeting is held, appear at the meeting, in person or by proxy, or otherwise
cause its Subject Shares to be counted as present thereat for purposes of
establishing a quorum, and such Company Stockholder shall vote or provide
consent (or cause to be voted or consented), in person or by proxy, all of its
Subject Shares:

 

(a) to approve and adopt the Certificate Amendment, the Business Combination
Agreement and the Transactions;

 

(b) to exercise the drag-along rights set forth in Section 3 of the Voting
Agreement;

 

(c) except with respect to any Adverse Amendment, in any other circumstances
upon which a consent or other approval is required under the Company Certificate
of Incorporation or the Investment Agreements or otherwise sought with respect
to amendments to the Business Combination Agreement, to vote, consent or approve
(or cause to be voted, consented or approved) all of such Company Stockholder’s
Subject Shares held at such time in favor thereof;

 

(d) against and withhold consent with respect to any merger, purchase of all or
substantially all of the Company’s assets or other business combination
transaction (other than the Business Combination Agreement and the
Transactions);

 

(e) against any proposal, action or agreement that would be reasonably expected
to (A) result in a breach in any respect of any covenant, representation,
warranty or any other obligation or agreement of the Company under the Business
Combination Agreement or (B) result in any of the conditions set forth in
Article VIII of the Business Combination Agreement not being fulfilled; and

 

(f) to refrain from exercising any dissenters’ rights or rights of appraisal
under applicable Law at any time with respect to the Mergers, the Business
Combination Agreement and any of the Transactions.

 

Each Company Stockholder hereby agrees that it shall not commit or agree to take
any action inconsistent with the foregoing.

 



4

 

 

Section 1.6 Release.

 

(a) Effective as of the Effective Time, each Company Stockholder, on behalf of
himself, herself or itself, his, her or its affiliates and each of their
respective assigns, heirs, beneficiaries, creditors, representatives and agents
(collectively, the “Releasing Parties”), does irrevocably and fully waive,
release, acquit and discharge forever the Company, Apex and their respective
affiliates and present and former and direct or indirect partners, members and
equity holders, directors, managers, officers, employees, principals, trustees,
representatives, agents, predecessors, successors, assigns, beneficiaries,
heirs, executors, insurers and attorneys (collectively, the “Released Parties”),
from any and all actions, claims, liabilities, losses, orders and causes of
action of every kind and nature whatsoever, at law or in equity, whether known
or unknown, that such Releasing Parties, or any of them, may have had in the
past or may now have or may have in the future against the Released Parties, or
any of them, related to events, circumstances, acts or omissions occurring, on
or prior to the Effective Time, solely with respect to the negotiation,
execution and consummation of the Transactions, including, without limitation,
the Certificate Amendment, the Transaction Documents, the allocation of the
Gross Merger Consideration set forth in the Business Combination Agreement, the
treatment of the Company Preferred Stock in the manner set forth in the Business
Combination Agreement, the treatment of the Company Common Stock in the manner
set forth in the Business Combination Agreement, the Named Executive
Transactions, the treatment of the Named Executive Shares and the Named
Executive Cash-Settled Options in the manner set forth in the Business
Combination Agreement and breaches of any fiduciary duties with respect to the
Transactions (collectively, the “Released Claims”); provided, however, that the
Released Claims shall not include, and each Company Stockholder is not releasing
any, (i) if Company Stockholder is an employee of the Company, rights to accrued
but unpaid salary, bonuses, expense reimbursements (in accordance with Company’s
employee expense reimbursement policy), accrued vacation and other benefits
under the Company’s employee benefit plans, (ii) to indemnification,
exculpation, advancement of expense or similar rights set forth in the Company
Organizational Documents, any indemnification agreement between the Company and
such Company Stockholder, or as provided by law or any directors’ and officers’
liability insurance, (iii) actions, claims, liabilities, losses, and causes of
action of every kind and nature whatsoever, at law or in equity, whether known
or unknown, arising out or related to this Agreement, or (iv) rights of such
Company Stockholder under the Business Combination Agreement or any other
agreement entered into by such Company Stockholder in connection with the
Transactions, including claims related to the enforcement of the Business
Combination Agreement and the right to receive such Company Stockholder’s
applicable portion of the Gross Merger Consideration (collectively the “Excluded
Claims”). Each Company Stockholder (on behalf of itself, himself, and herself
and the other Releasing Parties) hereby agrees not to institute any proceeding
against any Released Party with respect to any of the Released Claims but
excluding the Excluded Claims.

 

(b) Each Company Stockholder (on behalf of itself, himself, and herself and the
other Releasing Parties) hereby agrees not to institute any proceeding against
any Released Party with respect to any of the Released Claims but excluding the
Excluded Claims.

 

(c) Each Company Stockholder (on behalf of itself, himself, and herself and the
other Releasing Parties) hereby represents to the Released Parties that (i) no
Releasing Party has assigned any Released Claims (other than Excluded Claims),
(ii) it (and they) fully intends to release all of the Released Claims (other
than the Excluded Claims), and (iii) each Company Stockholder represents,
warrants and acknowledges that he, she or it has consulted with counsel with
respect to the execution and delivery of this release and has been fully
apprised of the consequences hereof. Each Company Stockholder agrees and
acknowledges that the release in this Section 1.6 constitutes a complete defense
of any and all Released Claims, other than Excluded Claims.

 

Each Company Stockholder further waives any rights under Section 1542 of the
Civil Code of the State of California, which states: A GENERAL RELEASE DOES NOT
EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY DOES NOT KNOW OR SUSPECT
TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE AND THAT, IF
KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR OR RELEASED PARTY.

 



5

 

 

Section 1.7 No Challenges. Each Company Stockholder agrees not to commence, join
in, facilitate, assist or encourage, and agrees to take all actions necessary to
opt out of any class in any class action with respect to, any claim, derivative
or otherwise, against Apex, Merger Subs, the Company or any of their respective
successors or directors (a) challenging the validity of, or seeking to enjoin
the operation of, any provision of this Agreement or (b) alleging a breach of
any fiduciary duty of any person in connection with the evaluation, negotiation
or entry into the Business Combination Agreement.

 

Section 1.8 Affiliates Agreements. Each Company Stockholder hereby agrees and
consents to the termination of the Investment Agreements and Affiliate
Arrangements set forth on Section 4.23 of the Company Disclosure Schedule to
which such Company Stockholder is party, except for those Affiliate Arrangements
set forth on Section 7.18 of the Company Disclosure Schedule, in each case,
effective as of the Effective Time without any further liability or obligation
to the Company, the Company’s subsidiaries or Apex. Each Company Stockholder
that is a party to any outstanding loan described on Section 4.23 of the Company
Disclosure Schedule shall cause such loan to be repaid in full prior to the
Closing. The termination of such Investment Agreements and Affiliate
Arrangements shall terminate the rights of the parties thereto to enforce any
provisions of such agreements that expressly survive the termination of such
Investment Agreements and Affiliate Arrangements other than the non-disclosure
covenants set forth therein and Section 3 of the Voting Agreement.

 

Section 1.9 Closing Date Deliverables. Each of the Company Stockholders that, as
of the date hereof, hold Subject Shares that represent at least 0.5% of the
Fully Diluted Number will deliver, substantially simultaneously with the
Effective Time, (a) a duly-executed copy of the Amended and Restated
Registration Rights Agreement substantially in the form attached as Exhibit A to
the Business Combination Agreement and (b) a duly-executed copy of the Lock-Up
Agreement substantially in the form attached as Exhibit B to the Business
Combination Agreement.

 

Section 1.10 Further Assurances. Each Company Stockholder shall execute and
deliver, or cause to be delivered, such additional documents, and take, or cause
to be taken, all such further actions and do, or cause to be done, all things
reasonably necessary (including under applicable Laws), or reasonably requested
by Apex or the Company, to effect the actions and consummate the Mergers and the
other transactions contemplated by this Agreement and the Business Combination
Agreement (including the Transactions), in each case, on the terms and subject
to the conditions set forth therein and herein, as applicable.

 

Section 1.11 No Inconsistent Agreement. Each Company Stockholder hereby
represents and covenants that such Company Stockholder has not entered into, and
shall not enter into, any agreement that would restrict, limit or interfere with
the performance of such Company Stockholder’s obligations hereunder.

 



6

 

 

Section 1.12 Consent to Disclosure. To the extent required by law or regulation,
each Company Stockholder hereby consents to the publication and disclosure in
the Registration Statement (and, as and to the extent otherwise required by
applicable securities Laws or the SEC or any other securities authorities, any
other documents or communications provided by Apex or the Company to any
Governmental Authority or to securityholders of Apex) of such Company
Stockholder’s identity and beneficial ownership of Subject Shares and the nature
of such Company Stockholder’s commitments, arrangements and understandings under
and relating to this Agreement and, if deemed appropriate by Apex or the
Company, a copy of this Agreement. The Company shall not disclose any other
information regarding a Company Stockholder except upon written consent of such
Company Stockholder (such consent not to be unreasonably withheld, conditioned
or delayed). Each Company Stockholder will promptly provide any information
reasonably requested by Apex or the Company in connection with the first
sentence of this Section 1.12 or as required by the SEC or any regulatory
authority for any regulatory application or filing made or approval sought in
connection with the Transactions (including filings with the SEC). Prior to any
disclosure pursuant to this Section 1.12, the Company agrees to provide the
applicable Company Stockholder a reasonable opportunity to review such
disclosure and consider in good faith any comments provided by Company
Stockholder.

 

Section 1.13 Consent to Election Percentage. Each of the Company Stockholders
set forth on Schedule III hereto hereby agrees to elect the Election Percentage
set forth such Company Stockholder’s name on Schedule III hereto in the Form of
Election.

 

ARTICLE II
REPRESENTATIONS AND WARRANTIES

 

Section 2.1 Representations and Warranties of the Company Stockholders. Each
Company Stockholder represents and warrants as of the date hereof to Apex and
the Company (solely with respect to itself, himself or herself and not with
respect to any other Company Stockholder) as follows:

 

(a) Organization; Due Authorization. If such Company Stockholder is not an
individual, it is duly organized, validly existing and in good standing under
the Laws of the jurisdiction in which it is incorporated, formed, organized or
constituted, and the execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated hereby are within such Company
Stockholder’s corporate, limited liability company or organizational powers and
have been duly authorized by all necessary corporate, limited liability company
or organizational actions on the part of such Company Stockholder. If such
Company Stockholder is an individual, such Company Stockholder has full legal
capacity, right and authority to execute and deliver this Agreement and to
perform his or her obligations hereunder. This Agreement has been duly executed
and delivered by such Company Stockholder and, assuming due authorization,
execution and delivery by the other parties to this Agreement, this Agreement
constitutes a legally valid and binding obligation of such Company Stockholder,
enforceable against such Company Stockholder in accordance with the terms hereof
(subject to the Remedies Exception). If this Agreement is being executed in a
representative or fiduciary capacity, the Person signing this Agreement has full
power and authority to enter into this Agreement on behalf of the applicable
Company Stockholder.

 



7

 

 

(b) Ownership. Such Company Stockholder is the record and beneficial owner (as
defined in the Securities Act) of, and has good title to, all of such Company
Stockholder’s Subject Shares (if any), and there exist no Liens or any other
limitation or restriction (including any restriction on the right to vote, sell
or otherwise dispose of such Subject Shares (other than transfer restrictions
under the Securities Act)) affecting any such Subject Shares, other than Liens
pursuant to (i) this Agreement, (ii) the Certificate of Incorporation, (iii) the
Business Combination Agreement, (iv) the Investment Agreements, to the extent
that such Company Stockholder is a party to such Investment Agreements, (v) any
Put & Call Agreement, dated as of December 26, 2019, to which such Company
Stockholder and the Company is a party (the “Put & Call Agreement”), (vi) any
promissory note set forth on Section 4.23 of the Company Disclosure Schedule or
(vii) any applicable securities Laws. Such Company Stockholder’s Subject Shares
are the only equity securities in the Company owned of record or beneficially by
such Company Stockholder on the date of this Agreement other than Company
Options, and none of such Company Stockholder’s Subject Shares are subject to
any proxy, voting trust or other agreement or arrangement with respect to the
voting of such Subject Shares, except as provided hereunder and under the Voting
Agreement. Such Company Stockholder has full voting power with respect to such
Company Stockholder’s Subject Shares. Other than the shares of the options
exercisable for Company Common Stock and the Company Preferred Stock set forth
opposite such Company Stockholder’s name on Schedule I, such Company Stockholder
does not hold or own any rights to acquire (directly or indirectly) any equity
securities of the Company or equity securities convertible into, or which can be
exchanged for, equity securities of the Company other than Company Options, and
will not establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16 of the
Exchange Act, with respect to any Named Executive Equity.

 

Section 2.2 No Conflicts. The execution and delivery of this Agreement by such
Company Stockholder does not, and the performance by such Company Stockholder of
his, her or its obligations hereunder will not, (i) if such Company Stockholder
is not an individual, conflict with or result in a violation of the
organizational documents of such Company Stockholder, (ii) require any consent
or approval that has not been given or other action that has not been taken by
any Person (including under any Contract binding upon such Company Stockholder
or such Company Stockholder’s Subject Shares), in each case, to the extent such
consent, approval or other action would prevent, enjoin or materially delay the
performance by such Company Stockholder of its, his or her obligations under
this Agreement or (iii) conflict with or violate any Law.

 

Section 2.3 Litigation. There are no Actions pending against such Company
Stockholder, or to the knowledge of such Company Stockholder threatened against
such Company Stockholder, before (or, in the case of threatened Actions, that
would be before) any arbitrator or any Governmental Authority, which in any
manner challenges or seeks to prevent, enjoin or materially delay the
performance by such Company Stockholder of its, his or her obligations under
this Agreement.

 

Section 2.4 Adequate Information. Such Company Stockholder is a sophisticated
stockholder and has adequate information concerning the business and financial
condition of Apex and the Company to make an informed decision regarding this
Agreement and the Transactions and has independently and without reliance upon
Apex or the Company and based on such information as such Company Stockholder
has deemed appropriate, made its own analysis and decision to enter into this
Agreement. Such Company Stockholder acknowledges that Apex and the Company have
not made and do not make any representation or warranty, whether express or
implied, of any kind or character except as expressly set forth in this
Agreement. Such Company Stockholder acknowledges that the agreements contained
herein with respect to the Subject Shares held by such Company Stockholder are
irrevocable.

 



8

 

 

Section 2.5 Brokerage Fees. Except as described on Section 4.25 of the Company
Disclosure Schedule, no broker, finder, investment banker or other Person is
entitled to any brokerage fee, finders’ fee or other commission in connection
with the transactions contemplated by the Business Combination Agreement based
upon arrangements made by such Company Stockholder, for which the Company or any
of its affiliates may become liable.

 

ARTICLE III
MISCELLANEOUS

 

Section 3.1 Termination. This Agreement and all of its provisions shall
terminate and be of no further force or effect upon the earlier of (a) the
Expiration Time and (b) as to each Company Stockholder, the written agreement of
Apex, the Company and such Company Stockholder; provided, that each Company
Stockholder in its sole discretion may terminate this Agreement, solely with
respect to such Company Stockholder, following any material modification or
amendment to, or the waiver of any provision of, the Business Combination
Agreement, as in effect on the date hereof, (i) that reduces the aggregate
amount or form of consideration payable to the Company Stockholder in respect of
such Company Stockholder’s Company Capital Stock in a manner that is materially
and disproportionately adverse to such Company Stockholder relative to other
Company Stockholders, excluding for the avoidance of doubt, any change in the
form of consideration as a result of (1) an Election by such Company
Stockholder, (2) the Company Common Stock Cash Cutback applicable to each holder
of Company Common Stock (other than the Named Executives) in the same manner,
(3) the Named Executive Cash Cutback applicable to each Named Executive in the
same manner or (4) the Aggregate Cash Election Amount exceeding the Company
Common Stock Cash Amount, (ii) in a manner that would require the prior written
consent of the stockholders of the Company without the consent of the requisite
stockholders of the Company required for such amendment, modification or waiver
in accordance with this Agreement, the Company Organizational Documents, the
Investment Agreement or the DGCL, as applicable, or (iii) if the Company
Stockholder is a holder of Preferred Stock and such amendment, modification or
waiver would be materially and disproportionately adverse to the Preferred Stock
relative to the Common Stock, except to the extent consented to in writing by
Company Stockholders holding a majority of the outstanding shares of Preferred
Stock (any such amendment, an “Adverse Amendment”); provided, that the Company
acknowledges and agrees that any change to the priority (relative to the payment
of the Gross Merger Consideration to any other holders of Company Capital Stock
or Company Options), the form or the amount of the Company Preferred Stock Cash
Amount or the Aggregate Preferred Stock Consideration shall be deemed to be an
Adverse Amendment with respect to the holders of Company Preferred Stock. Upon
such termination of this Agreement, all obligations of the parties under this
Agreement will terminate, without any liability or other obligation on the part
of any party hereto to any Person in respect hereof or the transactions
contemplated hereby, and no party hereto shall have any claim against another
(and no person shall have any rights against such party), whether under
contract, tort or otherwise, with respect to the subject matter hereof;
provided, however, that the termination of this Agreement shall not relieve any
party hereto from liability arising in respect of any breach of this Agreement
prior to such termination. This ARTICLE III shall survive the termination of
this Agreement.

  



9

 

 

Section 3.2 Allocation Schedule. Concurrently with the execution of this
Agreement, the Company shall deliver a detailed schedule of the consideration to
be paid to each Company Stockholder (the “Allocation Schedule”) to Apex and each
Company Stockholder that holds Preferred Stock. Promptly following the Election
Deadline and prior to delivery of same to Apex, the Company shall provide each
holder of Company Preferred Stock an updated Allocation Schedule and agrees to
reasonably cooperate with and consult with such Company Stockholder with respect
to the Allocation Schedule prior to delivery to Apex and for any changes
thereafter. The Company agrees that the Allocation Schedule shall be prepared in
accordance with the Company Organizational Documents and the Business
Combination Agreement. Following the Election Deadline and at least three
Business Days prior to the Closing Date, the Company shall deliver the
Allocation Schedule to Apex.

 

Section 3.3 Governing Law. Agreement, and all claims or causes of action
(whether in contract or tort) that may be based upon, arise out of or relate to
this Agreement or the negotiation, execution or performance of this Agreement
(including any claim or cause of action based upon, arising out of or related to
any representation or warranty made in or in connection with this Agreement)
will be governed by and construed in accordance with the Laws of the State of
Delaware applicable to contracts executed in and to be performed in that State.

 

Section 3.4 CONSENT TO JURISDICTION AND SERVICE OF PROCESS; WAIVER OF JURY
TRIAL.

 

(a) THE PARTIES TO THIS AGREEMENT SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE
DELAWARE CHANCERY COURT IN RESPECT OF THE INTERPRETATION AND ENFORCEMENT OF THE
PROVISIONS OF THIS AGREEMENT AND ANY RELATED AGREEMENT, CERTIFICATE OR OTHER
DOCUMENT DELIVERED IN CONNECTION HEREWITH AND BY THIS AGREEMENT WAIVE, AND AGREE
NOT TO ASSERT, ANY DEFENSE IN ANY ACTION FOR THE INTERPRETATION OR ENFORCEMENT
OF THIS AGREEMENT AND ANY RELATED AGREEMENT, CERTIFICATE OR OTHER DOCUMENT
DELIVERED IN CONNECTION HEREWITH, THAT THEY ARE NOT SUBJECT THERETO OR THAT SUCH
ACTION MAY NOT BE BROUGHT OR IS NOT MAINTAINABLE IN SUCH COURTS OR THAT THIS
AGREEMENT MAY NOT BE ENFORCED IN OR BY SUCH COURTS OR THAT THEIR PROPERTY IS
EXEMPT OR IMMUNE FROM EXECUTION, THAT THE ACTION IS BROUGHT IN AN INCONVENIENT
FORUM, OR THAT THE VENUE OF THE ACTION IS IMPROPER (PROVIDED, THAT IF
JURISDICTION IS NOT THEN AVAILABLE IN THE DELAWARE CHANCERY COURT, THEN ANY SUCH
ACTION MAY BE BROUGHT IN ANY FEDERAL COURT LOCATED IN THE STATE OF DELAWARE OR
ANY OTHER DELAWARE STATE COURT). SERVICE OF PROCESS WITH RESPECT THERETO MAY BE
MADE UPON ANY PARTY TO THIS AGREEMENT BY MAILING A COPY THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH PARTY AT ITS ADDRESS AS PROVIDED IN
Section 3.10.

 



10

 

 

(b) WAIVER OF TRIAL BY JURY. EACH PARTY HERETO HEREBY ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (II) EACH SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF
THIS WAIVER, (III) EACH SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (IV) EACH
SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS Section 3.5.

 

Section 3.5 Assignment. This Agreement and all of the provisions hereof will be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, successors and permitted assigns. Neither this Agreement nor any of the
rights, interests or obligations hereunder will be assigned (including by
operation of law) without the prior written consent of the parties hereto.

 

Section 3.6 Specific Performance. The parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement was not
performed in accordance with the terms hereof and that the parties shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at law or in equity without the necessity of proving the inadequacy of
money damages as a remedy and without bond or other security being required,
this being in addition to any other remedy to which they are entitled at law or
in equity. Each of the parties hereto hereby further acknowledges that the
existence of any other remedy contemplated by this Agreement does not diminish
the availability of specific performance of the obligations hereunder or any
other injunctive relief. It is accordingly agreed that the parties hereto shall
be entitled to seek an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this Agreement
in the chancery court or any other state or federal court within the State of
Delaware, this being in addition to any other remedy to which such party is
entitled at law or in equity.  Each party hereto hereby further agrees that in
the event of any action by any other party for specific performance or
injunctive relief, it will not assert that a remedy at law or other remedy would
be adequate or that specific performance or injunctive relief in respect of such
breach or violation should not be available on the grounds that money damages
are adequate or any other grounds.

 

Section 3.7 Amendment; Waiver. This Agreement may not be amended, changed,
supplemented, waived or otherwise modified or terminated, except upon the
execution and delivery of a written agreement executed by Apex, the Company and
the Company Stockholders.

 



11

 

 

Section 3.8 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

 

Section 3.9 Notices. All notices and other communications among the parties
hereto shall be in writing and shall be deemed to have been duly given (a) when
delivered in person, (b) when delivered after posting in the United States mail
having been sent registered or certified mail return receipt requested, postage
prepaid, (c) when delivered by FedEx or other nationally recognized overnight
delivery service or (d) when e-mailed during normal business hours (and
otherwise as of the immediately following Business Day), except, in each case,
if an undelivered message is received by the sender, addressed as follows:

 

If to Apex:

 

Apex Technology Acquisition Corp.

533 Airport Blvd, Suite 400

Burlingame, California 94010

  Attention: Steve Fletcher   Email: ##########

 

with a copy to (which will not constitute notice):

 

Latham & Watkins LLP

140 Scott Drive

Menlo Park, California 94025

  Attention: Alan Mendelson     Josh M. Dubofsky   Email: ##########    
##########

 

If to the Company:

 

AvePoint, Inc.

901 East Byrd Street, Ste. 901

Richmond, Virginia 23219 

  Attention: Brian Brown   Email: ##########

 



12

 

 

with a copy to (which shall not constitute notice):

 

Cooley LLP

55 Hudson Yards

New York, New York 10001-2157

  Attention: Mike Lincoln     David Silverman     John McKenna     Brian Leaf  
Email: ##########     ##########     ##########     ##########

 

If to a Company Stockholder:

 

To such Company Stockholder’s address set forth in Schedule I

 

with a copy to (which will not constitute notice):

 

Cooley LLP

55 Hudson Yards

New York, New York 10001-2157

  Attention: Mike Lincoln     David Silverman     John McKenna     Brian Leaf  
Email: ##########     ##########     ##########     ##########

  

Section 3.10 Capacity. Each Company Stockholder is signing this Agreement solely
in the Company Stockholder’s capacity as a holder of Subject Shares, and not in
the Company Stockholder’s capacity as a director, officer or employee of Company
or in the Company’s Stockholder’s capacity as a trustee or fiduciary of any
employee benefit plan or trust. Notwithstanding anything herein to the contrary,
nothing herein shall in any way restrict a director or officer of the Company in
the exercise of his or her fiduciary duties as a director or officer of the
Company or in his or her capacity as a trustee or fiduciary of any employee
benefit plan or trust or prevent or be construed to create any obligation on the
part of any director or officer of the Company or any trustee or fiduciary of
any employee benefit plan or trust from taking any action in his or her capacity
as such director, officer, trustee or fiduciary, provided that nothing contained
in this Section 3.11 shall obviate any of the Company Stockholder’s obligations
under Article 1 of this Agreement.

 

Section 3.11 Counterparts. This Agreement may be executed in two or more
counterparts (any of which may be delivered by electronic transmission), each of
which shall constitute an original, and all of which taken together shall
constitute one and the same instrument.

 

Section 3.12 Entire Agreement. This Agreement and the agreements referenced
herein constitute the entire agreement and understanding of the parties hereto
in respect of the subject matter hereof and supersede all prior understandings,
agreements or representations by or among the parties hereto to the extent they
relate in any way to the subject matter hereof.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK]

 



13

 

 

IN WITNESS WHEREOF, the Company Stockholders, Apex, and the Company have each
caused this Stockholder Support Agreement to be duly executed as of the date
first written above.

 

  COMPANY STOCKHOLDERS:        

Erin Sherman

        By: /s/ Erin Sherman

 

[Signature Page to Stockholder Support Agreement]

 



14

 

 

IN WITNESS WHEREOF, the Company Stockholders, Apex, and the Company have each
caused this Stockholder Support Agreement to be duly executed as of the date
first written above.

 

  COMPANY STOCKHOLDERS:        

Brian Brown

        By: /s/ Brian Brown

 

[Signature Page to Stockholder Support Agreement]

 



15

 

 

IN WITNESS WHEREOF, the Company Stockholders, Apex, and the Company have each
caused this Stockholder Support Agreement to be duly executed as of the date
first written above.

 



  COMPANY STOCKHOLDERS:        

Tianyi Jiang

        By: /s/ Tianyi Jiang

 

[Signature Page to Stockholder Support Agreement]

 



16

 

 

IN WITNESS WHEREOF, the Company Stockholders, Apex, and the Company have each
caused this Stockholder Support Agreement to be duly executed as of the date
first written above.

 



  COMPANY STOCKHOLDERS:        

Thomas Lin

        By: /s/ Thomas Lin

 

[Signature Page to Stockholder Support Agreement]

 



17

 

 

IN WITNESS WHEREOF, the Company Stockholders, Apex, and the Company have each
caused this Stockholder Support Agreement to be duly executed as of the date
first written above.

 



  COMPANY STOCKHOLDERS:        

Scott Sacket

        By: /s/ Scott Sacket

 

[Signature Page to Stockholder Support Agreement]

 



18

 

 

IN WITNESS WHEREOF, the Company Stockholders, Apex, and the Company have each
caused this Stockholder Support Agreement to be duly executed as of the date
first written above.

 



  COMPANY STOCKHOLDERS:        

Mario Carvajal

        By: /s/ Mario Carvajal

 

[Signature Page to Stockholder Support Agreement]

 



19

 

 

IN WITNESS WHEREOF, the Company Stockholders, Apex, and the Company have each
caused this Stockholder Support Agreement to be duly executed as of the date
first written above.

 



  COMPANY STOCKHOLDERS:        

John Peluso

        By: /s/ John Peluso

 

[Signature Page to Stockholder Support Agreement]

 



20

 

 

IN WITNESS WHEREOF, the Company Stockholders, Apex, and the Company have each
caused this Stockholder Support Agreement to be duly executed as of the date
first written above.

 



  COMPANY STOCKHOLDERS:        

Jessica Henningson

        By: /s/ Jessica Henningson

 

[Signature Page to Stockholder Support Agreement]

 



21

 

 

IN WITNESS WHEREOF, the Company Stockholders, Apex, and the Company have each
caused this Stockholder Support Agreement to be duly executed as of the date
first written above.

 



  COMPANY STOCKHOLDERS:        

James Zhu

        By: /s/ James Zhu

 

[Signature Page to Stockholder Support Agreement]

 



22

 

 

IN WITNESS WHEREOF, the Company Stockholders, Apex, and the Company have each
caused this Stockholder Support Agreement to be duly executed as of the date
first written above.

 



  COMPANY STOCKHOLDERS:        

Dux Sy

        By: /s/ Dux Sy

 

[Signature Page to Stockholder Support Agreement]

 



23

 

 

IN WITNESS WHEREOF, the Company Stockholders, Apex, and the Company have each
caused this Stockholder Support Agreement to be duly executed as of the date
first written above.

 



  COMPANY STOCKHOLDERS:        

Taylor Davenport

        By: /s/ Taylor Davenport

 

[Signature Page to Stockholder Support Agreement]

 



24

 

 

IN WITNESS WHEREOF, the Company Stockholders, Apex, and the Company have each
caused this Stockholder Support Agreement to be duly executed as of the date
first written above.

 



  COMPANY STOCKHOLDERS:        

Hans Delleman

        By: /s/ Hans Delleman

 

[Signature Page to Stockholder Support Agreement]

 



25

 

 

IN WITNESS WHEREOF, the Company Stockholders, Apex, and the Company have each
caused this Stockholder Support Agreement to be duly executed as of the date
first written above.

 



  COMPANY STOCKHOLDERS:        

YAN JI

        By: /s/ Yan Ji

 

[Signature Page to Stockholder Support Agreement]

 



26

 

 

IN WITNESS WHEREOF, the Company Stockholders, Apex, and the Company have each
caused this Stockholder Support Agreement to be duly executed as of the date
first written above.

 



  COMPANY STOCKHOLDERS:        

SHARRON MA

        By: /s/ Sharron Ma

 

[Signature Page to Stockholder Support Agreement]

 



27

 

 

IN WITNESS WHEREOF, the Company Stockholders, Apex, and the Company have each
caused this Stockholder Support Agreement to be duly executed as of the date
first written above.

 



  COMPANY STOCKHOLDERS:        

DANQUN KE

        By: /s/ Danqun Ke

 

[Signature Page to Stockholder Support Agreement]

 



28

 

 

IN WITNESS WHEREOF, the Company Stockholders, Apex, and the Company have each
caused this Stockholder Support Agreement to be duly executed as of the date
first written above.

 



  COMPANY STOCKHOLDERS:        

Hyung Ra Lim

        By: /s/ Hyung Ra Lim

 

[Signature Page to Stockholder Support Agreement]

 



29

 

 

IN WITNESS WHEREOF, the Company Stockholders, Apex, and the Company have each
caused this Stockholder Support Agreement to be duly executed as of the date
first written above.

 

  COMPANY STOCKHOLDERS:        

Avatar Investment Opportunities, LLC

        By:

/s/ Joshua Peck

  Name: Joshua Peck   Title: Vice President

 

 

Avatar Investment Solutions 1, LLC

        By:

/s/ Joshua Peck

  Name: Joshua Peck   Title: Vice President

 

 

Avatar Investment Solutions (A), LLC

        By:

/s/ Joshua Peck

  Name: Joshua Peck   Title: Vice President

 

[Signature Page to Stockholder Support Agreement]

 



30

 

 

IN WITNESS WHEREOF, the Company Stockholders, Apex, and the Company have each
caused this Stockholder Support Agreement to be duly executed as of the date
first written above.

 



 

COMPANY STOCKHOLDERS:

      ZENABA, LLC         By:

/s/ Brian Brown

  Name: Brian Brown   Title: Authorized Signatory

 

[Signature Page to Stockholder Support Agreement]

 



31

 

 

IN WITNESS WHEREOF, the Company Stockholders, Apex, and the Company have each
caused this Stockholder Support Agreement to be duly executed as of the date
first written above.

 



 

COMPANY STOCKHOLDERS:

     

AVPT, LLC

      By: AVPT Manager, LLC, its Manager         By:

/s/ Tianyi Jiang

  Name: Tianyi Jiang   Title: Manager

 

[Signature Page to Stockholder Support Agreement]

 



32

 

 

IN WITNESS WHEREOF, the Company Stockholders, Apex, and the Company have each
caused this Stockholder Support Agreement to be duly executed as of the date
first written above.

 



 

COMPANY STOCKHOLDERS:

     

THE SHU-JAN JIANG DAUGHTERS 2020 FAMILY TRUST

        By:

/s/ Tianyi Jiang

  Name: Tianyi Jiang   Title: Authorized Signatory

 

[Signature Page to Stockholder Support Agreement]

 



33

 

 

IN WITNESS WHEREOF, the Company Stockholders, Apex, and the Company have each
caused this Stockholder Support Agreement to be duly executed as of the date
first written above.

 



 

COMPANY STOCKHOLDERS:

     

RIVER VALLEY LTD

        By:

/s/ Tianyi Jiang

  Name: Tianyi Jiang   Title: Authorized Signatory

 

[Signature Page to Stockholder Support Agreement]

 



34

 

 

IN WITNESS WHEREOF, the Company Stockholders, Apex, and the Company have each
caused this Stockholder Support Agreement to be duly executed as of the date
first written above.

 



 

COMPANY STOCKHOLDERS:

     

THE JIANG 2020 FAMILY TRUST

        By:

/s/ Tianyi Jiang

  Name: Tianyi Jiang   Title: Authorized Signatory

 

[Signature Page to Stockholder Support Agreement]

 



35

 

 

IN WITNESS WHEREOF, the Company Stockholders, Apex, and the Company have each
caused this Stockholder Support Agreement to be duly executed as of the date
first written above.

 



  COMPANY STOCKHOLDERS:        

Xunkai Gong

        By: /s/ Xunkai Gong

 

[Signature Page to Stockholder Support Agreement]

 



36

 

 

IN WITNESS WHEREOF, the Company Stockholders, Apex, and the Company have each
caused this Stockholder Support Agreement to be duly executed as of the date
first written above.

 



 

COMPANY STOCKHOLDERS:

     

GIOCOSO HOLDINGS LLC

        By:

/s/ Xunkai Gong

  Name: Xunkai Gong   Title: Authorized Signatory

  

[Signature Page to Stockholder Support Agreement]

 



37

 

 

IN WITNESS WHEREOF, the Company Stockholders, Apex, and the Company have each
caused this Stockholder Support Agreement to be duly executed as of the date
first written above.

 



 

COMPANY STOCKHOLDERS:

     

CADENZA HOLDINGS LLC

        By:

/s/ Xunkai Gong

  Name: Xunkai Gong   Title: Authorized Signatory

 

[Signature Page to Stockholder Support Agreement]

 

38

 

 

IN WITNESS WHEREOF, the Company Stockholders, Apex, and the Company have each
caused this Stockholder Support Agreement to be duly executed as of the date
first written above.

 



 

COMPANY STOCKHOLDERS:

     

VIVACE HOLDINGS LLC

        By:

/s/ Xunkai Gong

  Name: Xunkai Gong   Title: Authorized Signatory

 

[Signature Page to Stockholder Support Agreement]

 



39

 

 

IN WITNESS WHEREOF, the Company Stockholders, Apex, and the Company have each
caused this Stockholder Support Agreement to be duly executed as of the date
first written above.

 



  COMPANY STOCKHOLDERS:        

Wei Hong Chen

        By: /s/ Wei Hong Chen

 

[Signature Page to Stockholder Support Agreement]

 



40

 

 

IN WITNESS WHEREOF, the Company Stockholders, Apex, and the Company have each
caused this Stockholder Support Agreement to be duly executed as of the date
first written above.

 



  COMPANY STOCKHOLDERS:        

Zhijian Lu

        By: /s/ Zhijian Lu

 

[Signature Page to Stockholder Support Agreement]

 



41

 

 

IN WITNESS WHEREOF, the Company Stockholders, Apex, and the Company have each
caused this Stockholder Support Agreement to be duly executed as of the date
first written above.

 



 

COMPANY STOCKHOLDERS:

     

KEM PHOENIX LLC

        By:

/s/ Zhijian Lu

  Name: Zhijian Lu   Title: Authorized Signatory

 

[Signature Page to Stockholder Support Agreement]

 



42

 

 

IN WITNESS WHEREOF, the Company Stockholders, Apex, and the Company have each
caused this Stockholder Support Agreement to be duly executed as of the date
first written above.

 



 

COMPANY STOCKHOLDERS:

     

KEM LILY LLC

        By:

/s/ Zhijian Lu

  Name: Zhijian Lu   Title: Authorized Signatory

 

[Signature Page to Stockholder Support Agreement]

 



43

 

 

IN WITNESS WHEREOF, the Company Stockholders, Apex, and the Company have each
caused this Stockholder Support Agreement to be duly executed as of the date
first written above.

 



 

COMPANY STOCKHOLDERS:

     

KEM ROSE LLC

        By:

/s/ Zhijian Lu

  Name: Zhijian Lu   Title: Authorized Signatory

 

[Signature Page to Stockholder Support Agreement]

 



44

 

 

IN WITNESS WHEREOF, the Company Stockholders, Apex, and the Company have each
caused this Stockholder Support Agreement to be duly executed as of the date
first written above.

 



 

COMPANY STOCKHOLDERS:

     

MZ-GAMMA LLC

        By:

/s/ James Zhu

  Name: James Zhu   Title: Authorized Signatory

 

[Signature Page to Stockholder Support Agreement]

 



45

 

 

IN WITNESS WHEREOF, the Company Stockholders, Apex, and the Company have each
caused this Stockholder Support Agreement to be duly executed as of the date
first written above.

 



 

COMPANY STOCKHOLDERS:

     

MZ-ALPHA LLC

        By:

/s/ James Zhu

  Name: James Zhu   Title: Authorized Signatory

 

[Signature Page to Stockholder Support Agreement]

 



46

 

 

IN WITNESS WHEREOF, the Company Stockholders, Apex, and the Company have each
caused this Stockholder Support Agreement to be duly executed as of the date
first written above.

 



 

COMPANY STOCKHOLDERS:

     

MZ-BETA LLC

        By:

/s/ James Zhu

  Name: James Zhu   Title: Authorized Signatory

 

[Signature Page to Stockholder Support Agreement]

 



47

 

 

IN WITNESS WHEREOF, the Company Stockholders, Apex, and the Company have each
caused this Stockholder Support Agreement to be duly executed as of the date
first written above.

 



 

COMPANY STOCKHOLDERS:

     

MZ-DELTA LLC

        By:

/s/ James Zhu

  Name: James Zhu   Title: Authorized Signatory

 

[Signature Page to Stockholder Support Agreement]

 



48

 

 

IN WITNESS WHEREOF, the Company Stockholders, Apex, and the Company have each
caused this Stockholder Support Agreement to be duly executed as of the date
first written above.

 



 

COMPANY STOCKHOLDERS:

     

MZ-ETA LLC

        By:

/s/ James Zhu

  Name: James Zhu   Title: Authorized Signatory

 

[Signature Page to Stockholder Support Agreement]

 



49

 

 

IN WITNESS WHEREOF, the Company Stockholders, Apex, and the Company have each
caused this Stockholder Support Agreement to be duly executed as of the date
first written above.

 



 

COMPANY STOCKHOLDERS:

     

MZ-THETA LLC

        By:

/s/ James Zhu

  Name: James Zhu   Title: Authorized Signatory

 

[Signature Page to Stockholder Support Agreement]

 

50

 

 

IN WITNESS WHEREOF, the Company Stockholders, Apex, and the Company have each
caused this Stockholder Support Agreement to be duly executed as of the date
first written above.

 



 

COMPANY STOCKHOLDERS:

     

JAYLINA, LLC

        By:

/s/ Hyung Ra Lim

  Name: Hyung Ra Lim   Title: Authorized Signatory

 

[Signature Page to Stockholder Support Agreement]

 

51

 

 

  APEX:         APEX TECHNOLOGY ACQUISITION CORP.         By: /s/ Jeff Epstein  
Name: Jeff Epstein   Title: Co-Chief Executive Officer,
Chief Financial Officer and Secretary

 

[Signature Page to Stockholder Support Agreement]

 



52

 

 



  COMPANY:        

AVEPOINT, INC.

        By: /s/ Brian Brown   Name: Brian Brown   Title: Chief Legal Counsel and
Chief Operating Officer

 

[Signature Page to Stockholder Support Agreement]

 

 

53



 

 